Exhibit 10.09

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[anslogo.jpg]
 
December 4, 2008
AJW Partners, LLC
AJW Partners II, LLC
New Millennium Capital Partners III, LLC
AJW Master Fund, Ltd.
AJW Master Fund II, Ltd.
1044 Northern Boulevard
Suite 302
Roslyn, New York 11576
 
Ladies and Gentlemen:
 
We have acted as counsel to AmeriResource Technologies, Inc., a Delaware
corporation (the "Company"), in connection with the Securities Financing
Agreement, dated as of December 1, 2008, between you and the Company (the
"Agreement") and the transactions contemplated therein.  Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings
assigned to such terms in the Agreement.  The Agreement, the Registration Rights
Agreement, the Notes, the Warrants, the Security Agreement, and the Intellectual
Property Security Agreement, the Subsidiary Guaranty are hereinafter referred to
collectively as the "Transaction Agreements."
 
In so acting, we have examined (i) the Transaction Agreements, (ii) the
Company's Articles of Incorporation, as in effect on the date hereof (the
"Articles of Incorporation"), and (iii) the Company's Bylaws, as in effect on
the date hereof (the "Bylaws"), and we have examined and considered such
corporate records, certificates and matters of law as we have deemed appropriate
as a basis for our opinions set forth below.
 
Based on the foregoing and subject to the assumptions, limitations,
qualifications and exceptions stated herein, we are of the opinion that as of
the date hereof:
 
Article 1.        The Company is duly organized, validly existing and in good
standing under the laws of their respective jurisdictions of incorporation, have
all requisite corporate power and authority to conduct their business as
described in the Company's Annual Report on Form 10-K for its fiscal year ended
December 31, 2007 (the "10-K"), as amended, and are duly qualified as a foreign
corporation to do business in each jurisdiction in which the nature of the
business conducted by them makes such qualification necessary and in which the
failure to so qualify would have a Material Adverse Effect.
 
Article II.        (i) The Company and Subsidiary has the requisite corporate
power and authority to enter into and perform the Transaction Agreements, and to
issue the Notes, the Warrants, the shares issuable upon an event of default in
accordance with the terms of the Notes, and the Warrant Shares upon exercise of
the Warrants in accordance with the terms of the Warrants, (ii) the execution
and delivery of the Transaction Agreements by the Company and the
 
195 Route 9 South, Suite 204, Manalapan, NJ 07726  Tel 732 409 1212  Fax 732 577
1188  anslowlaw.com
 

--------------------------------------------------------------------------------


 
[anslogo.jpg]
 
consummation by it of the transactions contemplated thereby have been duly
authorized by the Company's Board of Directors and no further consent or
authorization of the Company, its Board of Directors, or its shareholders is
required, (iii) the Transaction Agreements have been duly executed and delivered
by the Company, and (iv) the Transaction Agreements constitute valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors' rights and
remedies or by other equitable principles of general application and subject to
the limitation that the indemnification and contribution provisions of the
Registration Rights Agreements may be unenforceable as a matter of public
policy.
 
Article III.      The shares issuable upon an event of default in accordance
with the terms of the Notes and the Warrant Shares are duly authorized and, upon
issuance in accordance with the terms and conditions of the Notes and the
Warrants (as applicable) will be validly issued, fully paid and non-assessable,
and free from all taxes, liens and charges with respect to the issuance
thereof.  The terms and conditions of the Notes are as set forth in the Notes
and the terms and conditions of the Warrants are as set forth in the Warrants. 
A number of shares of Common Stock sufficient to meet the Company's obligations
to issue Common Stock upon full exercise of the Warrants has been duly reserved.
 
Article IV.      As of the date hereof, the authorized capital stock of the
Company consists of (i) 50,000,000,000 shares of Common Stock, par value $0.001
per share of which 4,398,674,337 shares of Common Stock are issued and
outstanding; and (ii) 10,000,000 shares of preferred stock, par value $0.001 per
share.  All of such outstanding shares have been validly issued and are fully
paid and nonassessable.  With the exception of those shares listed in the
Company's December 31, 2007 Form 10-K and September 30, 2008 Form 10-Q, to the
best of our knowledge, no shares of Common Stock or preferred stock are subject
to preemptive rights or any other similar rights of the shareholders of the
Company pursuant to the Articles of Incorporation of Bylaws or by statute or
pursuant to any agreement by which the Company is bound of which we are aware,
and to our knowledge are not subject to any liens or encumbrances.  With the
exception of those shares listed in the Company's December 31, 2007 Form 10-K
and September 30, 2008 Form 10-Q, to the best of our knowledge to the Agreement,
(i) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, any shares of capital stock of the Company or any of
its Subsidiaries, or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries, and (ii) there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of its or their securities under the 1933 Act (except
the Registration Rights Agreement) and (iii) there are no anti-dilution or price
adjustment provisions contained in any security issued by the Company (or in any
agreement providing rights to security holders) that will be triggered by the
issuance of the Notes, the Warrants, the Conversion Shares or the Warrant
Shares.
 
 

--------------------------------------------------------------------------------


 
[anslogo.jpg]
 
Article V.       The Company meets the eligibility requirements for the use of
Form S-1 for the registration of the Conversion Shares and the Warrant Shares.
 
Article VI.      Based upon your representations, warranties and covenants set
forth in the Agreement, the Securities may be issued to you without registration
under the 1933 Act.
 
Article VII.     Other than necessary approvals that have been obtained, no
authorization approval or consent of any court, governmental body, regulatory
agency, self-regulatory organization or stock exchange or market, or the
shareholders of the Company or, to our knowledge, any third party is required to
be obtained by the Company for the issuance and sale of the Securities as
contemplated by the Transaction Agreements or the consummation of the other
transactions contemplated thereby. 
 
Article VIII.   With the exception of items disclosed in the Company's December
31, 2007 Form 10-K and September 30, 2008 Form 10-Q, respectively, and or other
SEC filings, to our knowledge, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body or any governmental
agency or self-regulatory organization pending or threatened against or
affecting the Company or any of its subsidiaries, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect or which would
adversely affect the validity or enforceability of or the authority or ability
of the Company to perform its obligations under the Transaction Agreements.
 
Article IX.      To the best of our knowledge, the Company is not in violation
of any term of the Articles of Incorporation or Bylaws.  Neither the Articles of
Incorporation nor the Bylaws or the Company are in violation of the Delaware
Business Corporation Act.  The execution, delivery and performance of and
compliance with the terms of the Transaction Agreements and the issuance of the
Notes and the Warrants (and the Common Stock issuable upon conversion of the
Notes and upon exercise of the Warrants), do not violate any provision of the
Articles of Incorporation or Bylaws, or to our knowledge, any provision of any
applicable federal or state law, rule or regulation.  To our knowledge, the
execution, delivery and performance of and compliance with the Transaction
Agreements and the issuance of the Notes and the Warrants (and the Common Stock
issuable upon conversion of the Notes, and upon exercise of the Warrants) have
not resulted and will not result in any violation of, or constitute a default
under (or an event which with the passage of time or the giving of notice or
both would constitute a default under), or result in the creation of any lien,
security interest or encumbrance on the assets or properties of the Company
pursuant to any contract, agreement, instrument, judgment or decree binding upon
the Company which, individually or in the aggregate, would have a Material
Adverse Effect.
 
Article X.       All approvals necessary for you (or any other holder of the
Notes or Warrants) to acquire the Notes and the Warrants and the shares issuable
upon an event of default in accordance with the terms of the Notes and the
Warrant Shares under the laws of the State of Delaware have been obtained and no
further approvals are required under the Delaware Business Corporation Act in
order for you (or any other holder of the Notes or the Warrants) to engage in
 

--------------------------------------------------------------------------------


 
[anslogo.jpg]
 
a "business combination" with the Company because of your or their acquisition
of the Notes, the Warrants or the Warrant Shares.
 
Article XI.      The provisions of the Security Agreement and Security Guaranty
are effective to create enforceable interests in favor of the Secured Party
named therein in all of the collateral described therein that is of the type in
which a security interest can be created under Article 9 of the Uniform
Commercial Code (collectively, the "Filing Collateral").  Insofar as perfection
can be accomplished only by the filing of financing statements under the Uniform
Commercial Code, upon the filing and proper indexing of the Financial
Statements, the Secured Party will have a perfected security interest in such
Filing Collateral as to which the security interest in favor of the Secured
Party has attached.
 
These opinions are limited to the matters expressly stated herein and are
rendered solely for your benefit and may not be quoted or relied upon for any
other purpose or by an other person, except that the opinions expressed in
paragraphs (3) and (6) above may be relied upon by and Interwest Transfer
Company, as Transfer Agent.
 
We have assumed the genuineness of all signatures, the authenticity of all
Transaction Agreements submitted to us as originals, the conformity with
originals of all Transaction Agreements submitted to us as copies, the
authenticity of certificates of public officials and the due authorization,
execution and delivery of all Transaction Agreements (except the due
authorization, execution and delivery by the Company of the Transaction
Agreements).
 
A.     We have assumed that each of the parties to the Transaction Agreements
other than the Company (the "Other Parties") has the legal rights, capacity and
power to enter into, enforce and perform all of its obligations under the
Transaction Agreements.  Furthermore, we have assumed the due authorization by
each of the Other Parties of all requisite action and the due execution and
delivery of the Transaction Agreements by each of all the Other Parties, and
that the Transaction Agreements are valid and binding upon each of the Other
Parties and are enforceable against each Other Party in accordance with their
terms.
 
B.     In the process of our review of the Form 10-K and any of the other
reports filed by the Company pursuant to Sections 13 or 15(d) of the Securities
Exchange Act of 1934, as amended, since the date of the filing of the Form 10-K,
although we have not engaged in any independent investigation, and do not assume
any responsibility for the accuracy or completeness of the information contained
therein, nothing has come to our attention that would lead us to believe that
any of such reports contains any untrue statement of a material fact or omitted
or omits to state a material fact necessary in order to make the statements
therein, in the light of circumstances under which they were made, not
misleading, as of its filing date.
 
Our examination of law relevant to the matters covered by this opinion is
limited to the Delaware Business Corporation Act and the federal law of the
United States, and we express no
 

--------------------------------------------------------------------------------


 
[anslogo.jpg]
 
opinion as to the effect on the matters covered by this opinion or the laws of
any other jurisdiction.  In furnishing the opinion regarding the valid existence
and good standing of the Company, we have relied solely upon a good standing
certificate issued by the Secretary of State of Delaware on November 24, 2008.
 
This opinion is given as of the date hereof and we assume no obligation, to
update or supplement this opinion to reflect any facts or circumstances which
may hereafter come to our attention or any changes in laws which may hereafter
occur.
 
Sincerely,
 
ANSLOW & JACLIN, LLP
 
By: /s/ Gregg E. Jaclin
         Greg E. Jaclin